Case 2:21-cv-03613-GRB-JMW Document 8 Filed 09/15/21 Page 1 of 1 PagelD #: 45

 

 

UNITED STATES DISTRICT COURT EASTERN DISTRICT OF THE STATE OF NEW YORK Record # 277638
JUAN MARTINEZ, ET AL
Plaintiff(s) INDEX# 21-CV-3613(GRB)
against Date filed
FELIKS & SONS STORAGE TANK CORP., ET AL
Defendant(s)
STATE OF NEW YORK COUNTY OF ALBANY

SECRETARY OF STATE - AFFIDAVIT OF SERVICE

MICHELLE DICARMINE being duly sworn, deposes and says that deponent is not a party to this action, is over the age of 18
years and has a principal place of business in the County of Albany, State of New York. Thaton 9/10/2021 at 1:30 PM, at the
office of the Secretary of State, of the State of New York in the City of Albany, New York at 99 Washington Avenue, he/she
served a true copy ofa

SUMMONS IN ACIVIL ACTION AND COMPLAINT WITH JURY DEMAND
on FELIKS & SON SERVICES LLC, Defendant in this action.

By delivering to and leaving with AMY LESCH, authorized agent in the office of the Secretary of the State, State of New York,
personally at the office of the Secretary of State, of the State of New York, two (2) true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of $40.00, unless exempt by law. That said service was
made pursuant to Section 303 LLC

Bearing Index Number and Filing Date endorsed thereon.

[ ] Deponent additionally served upon the above named defendant one (1) true copy of the RPAPL SEC. 1303 Homeowner's
Foreclosure Notice which was printed in bold, 14 point font size and printed on colored paper which is a color other than said
pleading

Description Description of the Recipient is as follows:

A Female with White skin, Blonde hair, who is approximately 46 years of age
and has an approximate height of 5’ 6" and approximate weight of 170 pounds.

  
    
    
 
 

   
 
 

Other identify e as follows: None.
Yi Lif |)
LAME L |
HOMIE 4

ee

State of New York
County of Albany

Sworn to before me on his 14d

Michelle M. Santspree Emily M. Corbett

Notary Public, State of New York Notary Public, State of New York
NO. 01845047611 No. 01C06299470

Quatlfied in Albany County Qualified in Albany County

Commission Expires August 7, 2025 Commission Expires March 24, 2022

ALERT PROCESS SERVICE AGENCY - 185 WILLIS AVE STE 6 - MINEOLA, NY 11501-2622 - 516-741-4353
